 Case 2:19-cv-08927-ES-CLW Document 1 Filed 03/25/19 Page 1 of 37 PageID: 1



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


THE HERTZ CORPORATION and                          Case No.:
HERTZ GLOBAL HOLDINGS, INC.,

                     Plaintiffs,
                                                                 Civil Action
              v.

MARK FRISSORA, ELYSE DOUGLAS,
and JOHN JEFFREY ZIMMERMAN,

                     Defendants.




                           COMPLAINT AND JURY DEMAND


       Plaintiffs The Hertz Corporation (“Hertz Corp.”) and Hertz Global Holdings, Inc. (“Hertz

Holdings,” and together with Hertz Corp., the “Company,” “Hertz,” or “Plaintiffs”), by and

through their undersigned counsel of record, hereby sue Defendants Mark Frissora (“Frissora”),

Elyse Douglas (“Douglas”), and John Jeffrey Zimmerman (“Zimmerman”), and allege as follows.

                               NATURE OF THE ACTION

       1.     Hertz brings this action, pursuant to Hertz’s 2010 and 2014 Compensation

Recovery Policies (the “ClawBack Policies”), to recover, inter alia, approximately $70 million

in incentive compensation paid to Defendants as a result of inappropriately inflated net pre-tax

income publicly reported for its 2011, 2012, and 2013 fiscal years, causing the necessity of a

restatement of the financial statements for those years (the “Restatement” or “Restatement

Period”), as well as certain other damages suffered. The Compensation Committees of Hertz’s

board of directors have made a good-faith determination that the Restatement was triggered by



                                               1
 Case 2:19-cv-08927-ES-CLW Document 1 Filed 03/25/19 Page 2 of 37 PageID: 2



the gross negligence and misconduct of Hertz’s senior executive officers, the Defendants – that

is, the very people entrusted with safeguarding the Company’s financial standing – and this

lawsuit is triggered by their subsequent refusal to honor the terms of the ClawBack Policies, and

certain incentive compensation agreements, and return the incentive compensation paid to them.

       2.       In this action, Hertz also seeks damages of more than $200 million suffered

because of the inappropriately inflated net pre-tax income from its 2011, 2012, and 2013 fiscal

years, the consequence of which was a lengthy and costly investigation by the Securities

Exchange Commission, additional significant fees paid to Hertz’s accountants, defense of class

and derivative suits by shareholders, and substantial damage to Hertz’s business.

       3.       As indicated above, under the ClawBack Policies, Defendants are now required to

forfeit their unjustly received incentive pay, together with severance that was paid to Defendants,

having specifically promised to do so in the event that Hertz’s Compensation Committees made

a formal, good-faith determination that Defendants’ mismanagement caused or contributed to the

Restatement of the financial results upon which those payments were based. The Compensation

Committees made such a determination on February 11, 2019. The ClawBack Policies expressly

state that such a determination is “final, conclusive and binding on all persons . . . and

employees[.]”

                      SUMMARY OF DEFENDANTS’ WRONGFUL CONDUCT

       4.       The allegations of Defendants’ gross negligence and other misconduct, as set

forth in this Complaint, reflect the good-faith findings and determination of Hertz’s duly

established and authorized Compensation Committees, acting in the best interests of the

Company and its shareholders.




                                                2
 Case 2:19-cv-08927-ES-CLW Document 1 Filed 03/25/19 Page 3 of 37 PageID: 3



         5.    Defendants’ gross negligence and other misconduct manifested itself in “an

inconsistent and inappropriate tone at the top,” as Hertz disclosed to its shareholders in the

Restatement. In particular, Defendant Frissora, Hertz’s Chief Executive Officer (“CEO”), during

fiscal years 2011, 2012, and 2013, displayed a management style and temperament that created a

pressurized operating environment at the company, where there was an inappropriate emphasis

on meeting internal budgets, business plans, and current estimates, which resulted in an

environment which the Compensation Committees has determined led to inappropriate

accounting decisions and the failure to disclose information critical to an effective review of

Hertz’s finances.

         6.    Upon learning that Hertz might miss a financial target, Frissora would demand

mandatory team-wide calls and continuous weekend meetings, and would repeatedly berate

subordinates who did not come up with a sufficient number of “paradigm-busting” accounting

strategies to fill the gaps between Hertz’s actual and expected performance, accusing them of not

being team players if they would not play his game. Defendants Douglas and Zimmerman—

Frissora’s right-hand subordinates who were entrusted with effectuating his orders—failed to

stop, effectively counterbalance, or otherwise offset or report to Hertz’s board of directors

(herein, the “Board”) Frissora’s inappropriately forceful tone, in breach of their duties owed to

Hertz.

         7.    Defendants’ wrongful “tone at the top” was a form of misconduct and gross

negligence because it exacerbated various risk factors, among which were:

               a.     Defendants collectively employed or otherwise acquiesced in aggressive

accounting to meet growth targets at a time when Hertz did not have a sufficient complement of

personnel with an appropriate level of knowledge, experience, and training commensurate with




                                               3
 Case 2:19-cv-08927-ES-CLW Document 1 Filed 03/25/19 Page 4 of 37 PageID: 4



its financial reporting requirements to ensure proper selection and application of Generally

Accepted Accounting Principles (“GAAP”).

               b.     Several major corporate endeavors were initiated by Frissora and

supported by the other Defendants, including (i) Hertz’s complex integration with Dollar Thrifty

Automotive Group Inc. (“Dollar Thrifty”), a large competitor Hertz acquired in 2012, and its

related divestiture of one of its subsidiaries; and (ii) Hertz’s and Dollar Thrifty’s ill-timed

respective relocations from their prior headquarters to a new consolidated headquarters in Lee

County, Florida, driven by Frissora, which resulted in the departure of more than half of Hertz’s

corporate office personnel. Each of these major transitions further strained Hertz’s internal

controls. Frissora, with the support of the other Defendants, nonetheless placed enormous

pressure on Hertz’s already-taxed internal controls while they were dealing with the impact of

these major corporate initiatives. Moreover, Frissora was wrongfully fixated on maximizing

short-term profits at the expense of long-term objectives, the result of which he knew would

boost his incentive compensation but, among other things, thereby degrading Hertz’s fleet and

damaging customer relationships.

               c.     The above-described corporate endeavors were implemented by Frissora

through a distracting mix of multiple, conflicting business initiatives, and a system of colliding

reporting structures, reporting lines, and decisional authority responsibilities. When combined

with the pressurized operating environment set from the top down by Frissora, these created the

climate in which multiple financial errors predictably occurred.

               d.     Defendants significantly compromised the Company’s long-term security

by pushing a counterproductive aggressive agenda, doing so despite knowing full well that Hertz




                                                4
 Case 2:19-cv-08927-ES-CLW Document 1 Filed 03/25/19 Page 5 of 37 PageID: 5



was in a difficult and taxing period of corporate upheaval that strained the Company’s already-

inadequate internal controls.

                                     THE PARTIES

       8.      Hertz Global Holdings, Inc. is a Delaware corporation with its principal place of

business at 8501 Williams Road, Estero, Florida. Prior to 2014, Hertz Holdings’ nerve center

and principal place of business was in Park Ridge, New Jersey. Hertz Holdings is the parent

corporation of Plaintiff Hertz Corporation.

       9.      The Hertz Corporation is a Delaware corporation with its principal place of

business in 8501 Williams Road, Estero, Florida. Hertz Corp. retains an office in New Jersey

and is a subsidiary of Hertz Holdings and operates the Hertz, Dollar, Thrifty, and Firefly vehicle

rental brands, along with approximately 11,500 corporate and franchisee locations throughout

North America, Central America, South America, Europe, Africa, the Middle East, Asia,

Australia, and New Zealand.

       10.     Mark Frissora is an individual who, upon information and belief, is domiciled in

a state other than Florida or Delaware. From July 2006 until his resignation on September 8,

2014, Frissora served as Board Chairman and CEO of Hertz Corp. and Hertz Holdings.

       11.     Elyse Douglas is an individual who, upon information and belief, is domiciled in

a state other than Florida or Delaware. Douglas was employed by Hertz from July 2006 until

December 2013.      She served as Senior Vice President and Treasurer from July 2006 to

September 2007, and as Executive Vice President and CFO from October 2007 until her

resignation on September 23, 2013. Douglas continued to work for Hertz after her resignation,

finally departing the Company on December 31, 2013.




                                                5
 Case 2:19-cv-08927-ES-CLW Document 1 Filed 03/25/19 Page 6 of 37 PageID: 6



       12.     John Jeffrey Zimmerman is an individual who, upon information and belief, is

domiciled in a state other than Florida or Delaware. Zimmerman served as Executive Vice

President, General Counsel, and Secretary of Hertz from December 2007 until his resignation in

December 2014.

                                  JURISDICTION AND VENUE

       11.     This Court has subject-matter jurisdiction over the causes of action stated herein

pursuant to 28 U.S.C. § 1332(a)(1) because there is complete diversity of citizenship and

Plaintiffs seek to recover damages in excess of $75,000. Plaintiffs are Delaware corporations

with their principal places of business in the state of Florida; Defendants are domiciled in states

other than Florida or Delaware.

       12.     Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claims in this complaint occurred in

this District, wherein Plaintiffs were headquartered during the great majority of the alleged

wrongdoing and where Plaintiffs continue to maintain a key corporate office.

       13.     This Court has personal jurisdiction over each of the Defendants pursuant to

Federal Rule of Civil Procedure 4(k) and New Jersey’s long arm statute. Defendants carried on

business in the state of New Jersey for Hertz and engaged in gross negligence and other

misconduct in New Jersey, as alleged herein.

                                      ALLEGATIONS

I.     BACKGROUND

       14.     Hertz and its predecessor corporations have been in the truck and car rental and

leasing business since 1918, and in the equipment rental business since 1965.

       15.     In July 2010, Hertz began what would become a years-long effort to acquire

Dollar Thrifty, one of the larger rental car companies in the United States at the time. Hertz


                                                6
 Case 2:19-cv-08927-ES-CLW Document 1 Filed 03/25/19 Page 7 of 37 PageID: 7



faced stiff competition from Avis Rent a Car—one of Hertz’s direct competitors in the United

States rental car market (along with Enterprise Rent-A-Car)—to acquire Dollar Thrifty.

       16.       Dollar Thrifty targeted customers in the mid-market and budget-conscious ends of

the rental car market, offering a larger variety of bargain rentals. In an effort to penetrate the

bargain rental market, Hertz had previously acquired a subsidiary known as Advantage Rent a

Car. However, in December of 2012, after defeating Avis’s competing bids and completing its

acquisition of Dollar Thrifty, Hertz divested itself of Advantage, which was eventually acquired

by Catalyst Capital Group.

       17.       From July 2010 through the Restatement Period, Hertz was in a period of

enormous institutional changes related to the acquisition of Dollar Thrifty, the integration of

Hertz’s and Dollar Thrifty’s operations, the acquisition and divestiture of Advantage, and, later,

the relocation of Hertz and Dollar Thrifty to a new consolidated headquarters in Lee County,

Florida and the attendant departure of more than half of Hertz’s corporate personnel (among

other things).

       18.       During the Restatement Period, a majority of Hertz’s directors and senior

management officials were hired and/or promoted at Frissora’s urging. Defendants Douglas and

Zimmerman were no exceptions.

II.    SUMMARY OF DEFENDANTS’ RESPONSIBILITIES AND INCENTIVE COMPENSATION

       19.       Mark Frissora: Mark Frissora was hired as Hertz’s Board Chairman and CEO in

July 2006, shortly before Hertz’s initial public offering. Frissora presided over Hertz during a

period of rapid expansion and tumultuous upheaval, including in the acquisition of Dollar Thrifty

and the relocation of Hertz’s headquarters from Park Ridge, New Jersey to Lee County, Florida.




                                                 7
 Case 2:19-cv-08927-ES-CLW Document 1 Filed 03/25/19 Page 8 of 37 PageID: 8



                a.        As CEO, Frissora was Hertz’s highest-ranking executive. In his capacity

as CEO, Frissora was primarily responsible for managing Hertz’s day-to-day operations, and

guided the Company’s major decisions, including the acquisition of Dollar Thrifty, the transition

to a new accounting system, and the decision in 2013 to relocate Hertz’s headquarters to Lee

County, Florida. Moreover, Frissora was responsible for setting Hertz’s vision and tone, and was

the Company’s most prominent business figure during the Restatement Period. Thus, it was

ultimately his responsibility to ensure Hertz was adequately mitigating its financial risks. And,

as CEO, he presented Hertz’s financials to the Board.

                b.        As Hertz’s senior-most officer, his vision for Hertz during the Restatement

Period was implemented on a day-to-day basis through his subordinates, including Defendants

Douglas, then the Chief Financial Officer (“CFO”), and Zimmerman, then the General Counsel

(“GC”). Frissora took direct and intimidating and/or demeaning steps to instill an aggressively

pro-growth culture within Hertz. Many of Frissora’s subordinates believed that his aggressive

attitude placed tremendous and inappropriate pressure on his subordinates to meet financial

targets.

                c.        Frissora was very well compensated for his work as Hertz’s CEO. In

addition to his base salary (which averaged approximately $1.3 million annually during the

Restatement Period), and several valuable perquisites (including the use of company aircraft and

cars), Frissora received several forms of incentive-based compensation tied to Hertz’s growth

and earnings.        Frissora’s incentive pay included stock awards, option awards, non-equity

incentive plan compensation, a well-funded pension, and other forms of valuable annual and

deferred compensation.




                                                   8
 Case 2:19-cv-08927-ES-CLW Document 1 Filed 03/25/19 Page 9 of 37 PageID: 9



               d.         All told, Frissora received millions from Hertz in incentive compensation

during the Restatement Period and additional compensation upon his resignation, which he

expressly agreed to be treated as incentive compensation (under the Company’s ClawBack

Policy then in effect).

       20. Elyse Douglas: Elyse Douglas was hired as Hertz’s Senior Vice President and

Treasurer in July 2006, at the same time Frissora was hired as CEO. She was quickly promoted

to CFO in October 2007.

               a.         Douglas’ responsibilities as CFO included supervising the presentation

and reporting of Hertz’s financial information to government agencies and shareholders,

overseeing Hertz’s capital structure and investments, and working with various consultants and

other stakeholders to identify areas of growth for the Company. Moreover, as Hertz’s CFO,

Douglas presented Hertz’s financials to the Board.

               b.         Douglas was Frissora’s right-hand fellow executive during the

Restatement Period. She was hired at the same time as Frissora, just before Hertz’s November

2006 initial public offering, and Frissora quickly promoted her to CFO less than a year later. She

played key roles implementing the major corporate changes Hertz underwent during the

Restatement Period, including the Dollar Thrifty merger and the transition to a new accounting

system.

               c.         Douglas also worked hand-in-hand with Frissora in ensuring the Company

met its aggressive targets for growth. As CFO, she was primarily responsible for, and had direct

oversight of, Hertz’s financial review processes and ensuring Hertz was adequately mitigating

financial risks. Her reports were also responsible for approving Hertz’s accounting changes and

methodologies.      Yet, she consistently deferred to Frissora and wrongfully failed to




                                                  9
Case 2:19-cv-08927-ES-CLW Document 1 Filed 03/25/19 Page 10 of 37 PageID: 10



counterbalance the obvious pressure he was putting on subordinates to meet financial targets –

even if it meant using questionable accounting methodologies. Nor did Douglas fulfill her

obligation to inform the Audit Committee or the Board of any of that misconduct.

              d.      Like Frissora, Douglas received a large base salary, several valuable

perquisites, and many forms of incentive-based compensation tied to Hertz’s growth and

earnings and additional compensation upon resignation.

        21. John Jeffrey Zimmerman: During the Restatement Period, Zimmerman served as

Hertz’s Executive Vice President, General Counsel, and Secretary.

              a.      As Hertz’s General Counsel, Zimmerman was charged with ensuring that

Hertz, its officers, and its employees acted lawfully and consistently with their duties and

obligations. Moreover, Zimmerman had the responsibility to ensure that the Company remained

compliant with its reporting obligations to various government agencies and to shareholders, that

it did not breach any covenants made to third parties including outside lenders, and that the

Board and relevant committees would be kept fully informed of all material matters.

              b.      As General Counsel, Zimmerman was well aware of various governance,

accounting and financial weaknesses.      For example, he was aware of possible improper

payments to Brazilian government officials, but failed to disclose what he knew to the Board.

              c.      Moreover, Zimmerman was aware of weaknesses within the finance and

accounting organizations, pressures on those organizations, and certain accounting changes or

requests for changes. For example, during the January 2013 close, Frissora urged Zimmerman to

conduct a granular review of the legal reserves to help the Company “bridge the gap” for year-

end results. Then, in September 2013, Frissora again urged Zimmerman to review legal reserves




                                               10
Case 2:19-cv-08927-ES-CLW Document 1 Filed 03/25/19 Page 11 of 37 PageID: 11



to help close the quarter, saying he was “interested in taking things to trial where we have a

better than 50-50 shot and reversing the settlement accrual.”

                 d.     As General Counsel and chief compliance officer, Zimmerman was

responsible for ensuring the accuracy and completeness of disclosures to stockholders and the

public.

                 e.     Zimmerman’s     compensation     reflected   the   importance    of    his

responsibilities. He received a large base salary, several valuable perquisites, and many forms of

incentive-based compensation tied to Hertz’s growth and earnings. In addition, Zimmerman

received additional compensation when he resigned, which he expressly agreed would be treated

as incentive compensation (under the Company’s ClawBack Policy then in effect).

III.      OTHER KEY SENIOR EXECUTIVES

          22. Scott Sider: Sider served as Hertz’s Group President for Rent-A-Car Americas

(“RAC Americas”) during the Restatement Period. RAC Americas refers to the core of Hertz’s

business model: the renting of passenger vehicles within the United States.

          23. As Group President for RAC Americas, Sider was primarily responsible for the day-

to-day operations of Hertz’s core business – Hertz’s passenger rentals within the United States.

As such, he was frequently in direct contact with Frissora.

          24. Jatindar Kapur: Kapur served as Hertz’s Senior Vice President of Finance and

Corporate Controller during the Restatement Period.

          25.   Kapur’s responsibilities as Hertz’s Corporate Controller and V.P. for Finance

included directly supervising (alongside Defendant Douglas) Hertz’s financials, the Company’s

“closing” of various accounting periods—in which the numbers are finalized before financial




                                                11
Case 2:19-cv-08927-ES-CLW Document 1 Filed 03/25/19 Page 12 of 37 PageID: 12



reports are completed—and overseeing Hertz’s efforts to resolve and document accounting

issues, financial risks, and other potential problems.

IV.     DEFENDANTS’ GROSS NEGLIGENCE AND MISCONDUCT

      A. Defendants Materially Weaken Hertz’s Internal Controls

        26.    Hertz’s size and complexity—both before and after the Dollar Thrifty acquisition

—meant that the Company needed to have strong internal controls to prevent mismanagement

and faulty accounting practices from slipping through the cracks.

        27.    However, during the Restatement Period, Hertz suffered from numerous material

deficiencies in internal controls that Defendants were aware of yet failed to correct. These

deficiencies predictably made it inevitable that Frissora’s unchallenged aggressive push for

profits would result in financial misstatements. These deficiencies included, but are not limited

to: (a) inappropriate tone at the top; (b) insufficient personnel with a lack of training, knowledge,

and experience commensurate with financial reporting requirements; (c) lack of organizational

structure; (d) ineffectively designed controls over non-fleet procurement process; (e)

ineffectively designed controls over accounting estimates; (f) ineffectively designed controls

over the review, approval, and documentation of manual journal entries; (g) ineffective controls

over GAAP policies and procedures; (h) ineffective controls in response to the risks of material

misstatement; (i) insufficient controls over the preparation, analysis, and review of significant

account reconciliations and closing adjustments; (j) ineffective process for internal

communication between accounting and other departments within the business; and (k)

ineffective internal audit function.

        28.    More specifically, Defendant Douglas, Hertz’s CFO, had minimal experience as

the Company’s Treasurer before her promotion to CFO. Her subordinates similarly lacked

experience in GAAP, including Hertz’s head of internal finance services


                                                 12
Case 2:19-cv-08927-ES-CLW Document 1 Filed 03/25/19 Page 13 of 37 PageID: 13



       29.     Frissora was also aware of these deficiencies. He not only hired and promoted

Douglas but received frequent Human Resources summaries as CEO, which informed him about

“the general environment in Finance,” where employees were “overworked,” suffered from “a

lack of communication,” and were beset by other significant concerns.

       30.     These personnel risk factors were exacerbated by two other powerful factors:

(a) the departure of a substantial number of personnel when Hertz began its ill-timed relocation

of its operations in Lee County, Florida (reducing the size of its Park Ridge, New Jersey offices);

and (b) the early retirement of a substantial number of senior personnel in 2011 and 2012 under

Hertz’s early retirement program.

       31.     Ultimately, throughout the Restatement Period, during which Defendants sought

the review of an enormous number of major accounting changes, Hertz lacked appropriately

trained accounting review personnel throughout its corporate structure. This deficiency was the

result of Defendants’ effort to aggressively cut costs, which resulted in reduced head-count for

their financial review teams and contributed to Hertz’s inability to hire appropriately qualified,

GAAP-trained accounting personnel.

       32.     Moreover, Hertz’s financial review team was under substantial strain during the

Restatement Period, during which Hertz underwent a series of corporate changes including the

acquisition of, and integration with, Dollar Thrifty, the acquisition and divestiture of Advantage,

the dislocation and employee turnover caused by the Company’s relocation to Lee County,

Florida beginning in May 2013, and the expansion of Hertz’s retail car sales outlets.

       33.     The deficiencies associated with Hertz’s under-qualified and overtaxed review

team were compounded by Hertz’s lack of a centralized accounting system during the




                                                13
Case 2:19-cv-08927-ES-CLW Document 1 Filed 03/25/19 Page 14 of 37 PageID: 14



Restatement Period, a substantial number of critical accounting decisions were left to the

subjective judgments of accounting personnel, exacerbating existing control deficiencies.

       34.     Rather than delay the integration of the new accounting system, or otherwise

ensure that the existing control deficiencies were not so exacerbated, Defendants chose to push

for major changes in its accounting processes at precisely the same time Hertz underwent the

major, complicated corporate changes discussed above.          Doing so further strained Hertz’s

internal controls.

       35.     On top of the foregoing control deficiencies, Hertz suffered throughout the

Restatement Period from a lack of overall clarity regarding which departments were actually

responsible for accounting changes, judgments, and policies. Hertz had Finance Shared Services

personnel in Oklahoma City, Divisional and Fleet Accounting personnel in different countries

and business units, accountants working in the Corporate Controller office, and finance business

partners. There were frequent issues with authority and jurisdiction between these groups, which

Defendants failed to correct. Chain-of-command issues contributed to several of the accounting

errors that lead to the Restatement, as several critical changes were not appropriately vetted.

Moreover, it enabled various stakeholders, including Defendants, to point fingers at others rather

than accept responsibility for errors.

       36.     Moreover, Defendant Douglas’ poor managerial style failed to remediate these

overlapping command hierarchies. As Frissora learned from Human Resources managers within

Hertz and then wrote in an e-mail that

               “[t]he communication within [Hertz’s finance department] is not
               good,” because “several different directives are relayed by Elyse’s
               lieutenants after a staff meeting . . . and those directives are often
               diametrically opposed. This leads to frustration as the staff is
               forced to do multiple tasks knowing most of them are in vain.
               Requests for clarification from the staff to her direct reports are



                                                14
Case 2:19-cv-08927-ES-CLW Document 1 Filed 03/25/19 Page 15 of 37 PageID: 15



               often unanswered and there is a fear to go to Elyse directly
               because of the potential ramifications of going over a direct
               supervisor’s head. In fact, most feel they are always on the
               ‘firing line.’ The culture is generally fear based. The staff
               does not like being in meetings with Elyse or their direct
               supervisors as the meetings tend to lead to fits of yelling.”
               [Emphasis added.]

       37.     As a result of Defendants’ poor management, Hertz’s financial review personnel

were “bordering on burn out (if not already there)” because “[c]communication [was] not good,”

and “[m]orale [was] not good.” Indeed, Hertz’s Human Resources personnel noted that the

financial review teams “fe[lt] the current work processes [were] flawed,” and that they were

“penalized for asking questions.” Defendants plowed forward with their aggressive cost-cutting

agenda despite knowing the extent of these risk factors.

       38.     Ultimately, Defendants, the Company’s senior-most officers, were responsible for

streamlining its hierarchy and ensuring the appropriate review of accounting changes. Their

failure to do so constituted gross negligence and misconduct contributed to the need for the

Restatement.

       39.     All told, Defendants caused, and contributed to the worsening of, each of the

foregoing deficiencies by and through their gross negligence and misconduct.

       40.     The aggressive tone and the deficiencies described above “reached a boiling point”

during the Restatement Period, in the words of one Hertz employee, who noted that there was

tremendous “pressure” being applied (particularly by Frissora) to improve numbers and that it

had placed incredible strain on his review team. Thus, Frissora’s decision, acquiesced in by the

other Defendants, to keep pushing for aggressive cost-cutting measures—despite their direct

contributions to the foregoing deficiencies—crossed the line into gross negligence and

misconduct during the Restatement Period.




                                               15
Case 2:19-cv-08927-ES-CLW Document 1 Filed 03/25/19 Page 16 of 37 PageID: 16



       B. Accounting Wrongdoing Caused or Contributed to by Defendants

       1. Tone at the Top

       41.       In significant part, the accounting errors and need for the Restatement were due to

the inappropriate “tone at the top,” which misconduct precipitated Defendants’ grossly negligent

mismanagement of the Company. The following examples are illustrative of the inappropriate

“tone at the top” set by Frissora, which Douglas and Zimmerman fueled and/or failed to

counterbalance or otherwise challenge.

                 a.     Frissora would, on a consistent basis, aggressively seek “opportunities” to

increase earnings and promote eleventh hour (near the close of a financial reporting period)

efforts to “close the gap.”

                 b.     One such change—later identified in the Restatement—was to extend the

amortization period on Hertz’s vehicles. Such a change would permit Hertz to spread out costs

of the vehicles in its fleet, reducing monthly expenses by dividing the total amount of

depreciation over a longer period of time. In particular, Defendants’ subordinates zeroed in on

increasing the amortization period for vehicle registration and title fees as a way of quickly

cutting costs.

                 c.     One challenge with establishing amortization periods for vehicle

registration and license fees is that the period can be different in each U.S. state or municipality,

and it was difficult to obtain information on a car-by-car or jurisdiction-by-jurisdiction basis for

vehicle licenses and registrations. Hertz therefore used estimates for amortization periods. At

the beginning of the Restatement Period, the amortization period was 16 months.




                                                 16
Case 2:19-cv-08927-ES-CLW Document 1 Filed 03/25/19 Page 17 of 37 PageID: 17



               d.      However, Hertz’s accounting personnel were unable to obtain data to

develop sufficient documentation of the basis for extending the depreciation period on vehicle

license and registration fees.

               e.      Nonetheless, the vehicle license and registration period extension was sent

directly to Douglas as a way to “bridge” Hertz’s financial gap. Hertz ultimately extended the

amortization period to 18 months, cutting $1.5 million in costs from their books.

               f.      Frissora initiated a related change, to wit, retaining existing vehicles for

longer periods of time.     This change would result in short-term savings—for example, by

extending the planned holding period for the vehicles, losses could be deferred in what was a

declining market.    Moreover, the strategy came with adverse long-term costs, including a

reputational cost because Hertz’s customers expected cars to be newer, lower-mileage vehicles.

The decision to shift a greater percentage of Hertz’s fleet into a longer planned holding period

would result in not only lower depreciation rates, but also lower customer satisfaction. However,

Defendants approved the change in planned holding periods for parts of the fleet despite these

risks.

               g.      These and other financial and accounting changes were promoted and

approved by Douglas with the active consent and encouragement of Frissora and the grossly

negligent failure of Zimmerman to inform the Board and take corrective action.

      2. Defendants’ Misconduct and Gross Negligence Necessitated The Restatement Of
More Than $200 Million In Hertz’s Pre-Tax Income

         42. In or about November 2014, the Company, with the advice of its outside auditors,

determined that a restatement of its financials from fiscal years 2011, 2012, and 2013 would be

needed.




                                                17
Case 2:19-cv-08927-ES-CLW Document 1 Filed 03/25/19 Page 18 of 37 PageID: 18



               a.     The Restatement, filed with the SEC on July 16, 2015, disclosed that the

“material weaknesses” in the Company’s internal controls—which were caused and/or

exacerbated by Defendants’ mismanagement—“resulted in certain instances of inappropriate

accounting decisions and inappropriate changes in accounting methodology,” and that, in

particular, Hertz had not “design[ed] effective controls over . . . period-end financial reporting

processes,” such as the “closing adjustments[.]” [Emphasis added.]

               b.     Hertz (with the assistance of its outside auditor) concluded that its

“incorrect accounting was caused by the foregoing control deficiencies, along with a

complex mix of structural and environmental factors,” which explicitly included: (i) “the tone

set and pressures imposed by our former Chief Executive Officer, which . . . may have been a

factor influencing one or more employees to record an accounting entry now determined to be

improper; (ii) “the overall historic accounting environment” within Hertz; and (iii) “the

distraction caused by the multiple, conflicting business initiatives; challenges related to

managing complex, inefficient legacy systems; the lack of a sufficient complement of

personnel with an appropriate knowledge, experience, and training with GAAP; [and]

unclear reporting structures.” [Emphasis added.]

               c.     Defendants were responsible not only for Hertz’s material control

deficiencies but for the inappropriate “tone at the top;” failing to ameliorate Hertz’s “accounting

environment,” which was beset with personnel problems and poor morale; imposing the

distraction of “multiple, conflicting business initiatives;” and the distraction caused by the

enormous corporate upheaval Hertz underwent during the Restatement Period. “As a result of

the foregoing . . . [Hertz] restated [its] financial statements for the years ended December 31,




                                                18
Case 2:19-cv-08927-ES-CLW Document 1 Filed 03/25/19 Page 19 of 37 PageID: 19



2012 and 2013,” and “restated unaudited selected financial data for the year ended December 31,

2011.”

         43.   All told, the Company’s July 16, 2015 Restatement identified accounting errors,

broken into six broad categories: (a) reserve accounts, (b) fleet adjustments, (c) fixed asset

adjustments, (d) Brazil issues, (e) improper accounting reclassifications, and (f) other

adjustments.     In the end, “[t]he cumulative impact of the . . . misstatements . . . was

approximately a $349 million in pre-tax income and $231 million reduction in net income.”

[Emphasis added.]

         44. The plethora of accounting errors are described in detail in Hertz’s Form 10-K filing

for year ended December 31, 2014, an excerpt from which is attached to this Complaint as

Exhibit 1.

         45. In addition, after a lengthy investigation, the SEC issued an “Order Instituting Cease-

And-Desist Proceedings Pursuant To Section Sa Of The Securities Act Of 1933 And Section

21c Of The Securities Exchange Act Of 1934, Making Findings, And Imposing A Cease And

Desist Order” (“SEC Order”), which among other things, sets forth findings of the SEC

regarding the accounting errors, which caused the necessity of the Restatement.              Those

accounting errors were caused or contributed to by the gross negligence and misconduct of each

of the Defendants. The SEC Order is attached to this Complaint as Exhibit 2 and incorporated

by reference in these allegations.

V.       DEFENDANTS’ RESIGNATIONS AND RELATED AGREEMENTS

         46. Defendant Douglas: The first of the Defendants to resign was Douglas, whose

formal resignation was to be effective on October 1, 2013. However, Douglas continued her

work for the Company until December 31, 2013, including work related to the Company’s




                                                 19
Case 2:19-cv-08927-ES-CLW Document 1 Filed 03/25/19 Page 20 of 37 PageID: 20



financial statements for the third and fourth quarters of 2013, and the lead-up to the auditing of

its fiscal year 2013 financials.

        47.     Upon Douglas’ resignation, she and Hertz entered into a Separation Agreement on

or about September 23, 2013. The Separation Agreement provided certain severance and related

benefits (the “Golden Parachute”).

        48.     Defendant Frissora: Shortly after the Audit Committee directed its first internal

review of Hertz’s financials, and as the Company began investigating the mismanagement that

would ultimately lead to the Restatement, Frissora tendered his resignation on September 8, 2014.

Shortly before his resignation, the SEC informed Hertz in June 2014 that its financials were

under investigation.

        49.     Upon Frissora’s resignation, he and Hertz entered into a Separation Agreement,

which provided him with a Golden Parachute.

        50.     Frissora’s Golden Parachute included, inter alia, a single lump-sum payment, the

retention of certain incentive-based equity awards, eligibility for 68% of his 2014 bonus, and the

continued use of certain perquisites such as car privileges and insurance coverage.

        51.     Defendant Zimmerman: The last of the Defendants to resign their position in

the Company was Zimmerman, who resigned on December 5, 2014, shortly after the Audit

Committee concluded that a formal restatement would be necessary, and informed Hertz’s

shareholders of the same.

        52.     Upon Zimmerman’s resignation, he and Hertz entered into a Separation

Agreement, which provided him with a Golden Parachute.




                                               20
Case 2:19-cv-08927-ES-CLW Document 1 Filed 03/25/19 Page 21 of 37 PageID: 21



       53.     Zimmerman’s Golden Parachute included, inter alia, a series of lump-sum

payments, the retention of certain incentive-based equity awards, eligibility for 92.9% of his

2014 bonus, and the continued use of certain perquisites such as insurance coverage.

VI.    DAMAGES

       54.     As a result of Defendants’ misconduct and grossly negligent mismanagement of

Hertz, the Company predictably suffered four significant additional consequences beyond the

stark decrease in the public value of the Company and the impact on Hertz’s reputation with

customers and the investing public. Those negative consequences were: (1) the impact of several

securities class-action lawsuits filed against Hertz; (2) the costs of investigating and defending

against multiple shareholder derivative demands, one of which has resulted in ongoing litigation;

(3) the effect of four separate federal and state government investigations; and (4) the cost to

Hertz to remedy the continuing impact of Defendants’ prior misconduct and (grossly negligent)

mismanagement, including increased costs of financing.

       55.     Securities Lawsuits: On November 20, 2013, the action styled Ramirez, Jr. v.

Hertz Global Holdings, Inc. et al.—the first action filed in connection with certain consolidated

securities cases filed against Hertz (herein, “Ramirez”)—was commenced against Hertz, Frissora,

and Douglas. Ramirez was a class-action lawsuit on behalf of investors who held shares in Hertz

during a period including the Restatement Period. The class-action plaintiffs alleged that Hertz

and the individual defendants made material misstatements about the Company’s financial well-

being and its internal controls. The class-action plaintiffs sought the recovery of hundreds of

millions of dollars in damages.

       56.     Over the course of Hertz’s successful legal defense against the plaintiffs’ claims,

five separate complaints were withdrawn or dismissed in Ramirez. On April 27, 2017, Hertz

secured a final dismissal with prejudice of the plaintiffs’ claims. That final dismissal was later


                                               21
Case 2:19-cv-08927-ES-CLW Document 1 Filed 03/25/19 Page 22 of 37 PageID: 22



affirmed by the U.S. Court of Appeals for the Third Circuit on September 20, 2018. However,

the Ramirez plaintiffs have recently filed a motion seeking relief from the dismissal order based

on the SEC findings appearing in the SEC Order, in conjunction with a settlement, pursuant to

which Hertz paid a $16 million settlement to the SEC.

       57.     Hertz’s thus-far-successful legal defense came, of course, at significant expense—

more than $25 million—because of Defendants’ gross negligence and misconduct, as aforesaid.

       58.     Shareholder Derivative Demands: As a result of Defendants’ wrongdoing,

Hertz’s Board received books and records and derivative demands from multiple shareholders.

Hertz incurred legal fees as a result of its document productions, investigations, and responses to

these demands.

       59.     Hertz and its Board complied with all applicable duties in investigating and

responding to the demands.

       60.     One demand resulted in a shareholder derivative lawsuit filed on May 30, 2018

against the Company, members of its Board, and Frissora and Douglas in the Court of Chancery

for the state of Delaware. Therefore, as a result of Defendants’ misconduct and grossly negligent

mismanagement, the Company and its Board remain in legal jeopardy from this lawsuit and

other potential shareholder derivative lawsuits.

       61.     Federal and State Government Investigations: As a result of Defendants’

misconduct and grossly negligent mismanagement, Hertz also faced significant legal liability

from two separate federal government investigations, and one state government investigation.

       62.     First, in June 2014, the SEC informed Hertz that it was under investigation with

respect to certain financial improprieties, including material misstatements. As a result, the

Company underwent an invasive and otherwise burdensome investigation by the SEC, with




                                                   22
Case 2:19-cv-08927-ES-CLW Document 1 Filed 03/25/19 Page 23 of 37 PageID: 23



which it cooperated. On December 31, 2018 Hertz settled with the SEC and paid $16 million

dollars to the SEC as a result of the accounting errors detailed in the SEC’s findings and this

Complaint, and issued the SEC Order, referenced above and attached as Exhibit 2.

       63.    Second, in June 2016, Hertz learned that the U.S. Attorney’s Office for the

District of New Jersey (“NJUSAO”) was investigating the Company as well. As a result, the

Company similarly underwent an invasive investigation by the NJUSAO.

       64.    Third, in December 2014, the New Jersey Bureau of Securities informed Hertz

that it was under investigation, likewise for financial improprieties, including material

misstatements. As a result, the Company underwent an invasive investigation by the New Jersey

Bureau of Securities.

       65.    ClawBack Damages. ClawBack Damages are owed as a result of Defendants’

wrongful refusal to return the compensation amounts Hertz has demanded from them, which

amounts they are clearly required to return under the terms of the ClawBack Policies and the

various agreements pursuant to which they received such monies (that is, certain “Performance

Stock Unit” agreements, “Employee Stock Option” agreements, “Price Vested Stock Unit”

agreements and Separation Agreements, which expressly note that those payments were made

subject to those agreements).

       66.    During the Restatement Period, Defendants, in total, received more than seventy

million dollars in incentive-based compensation. Hertz’s Compensation Committee has voted in

favor of reclaiming all available incentive compensation—as they are entitled to seek under the

ClawBack Policies.

       67.    Separate from their available incentive compensation during the Restatement

Period, each of the Defendants also received certain other incentive-based compensation as a part




                                               23
Case 2:19-cv-08927-ES-CLW Document 1 Filed 03/25/19 Page 24 of 37 PageID: 24



of their Separation Agreements, including their Golden Parachutes discussed above. The

Compensation Committees have also voted in favor of reclaiming Defendants’ Golden

Parachutes.

       68.     The Committees’ decision to demand the return of such monies is proper because

the Board’s Compensation Committee determined in good faith, pursuant to the ClawBack

Policies, that it was in the best interests of the Company and that Defendants’ misconduct and

gross negligence “caused or contributed to” the need for the Restatement. Defendants’ disregard

for the substantial risk factors they created in pursuit of aggressive cost-cutting triggered the

need for the Restatement. Defendants’ aggressive growth strategy, in combination with Hertz’s

materially deficient internal controls which they failed to correct, led to the accounting errors,

which necessitated the Restatement.

       69.     The Committees’ decision to demand return of such monies is also proper under

the ClawBack Policies because Hertz identified the need for the Restatement within three years

of the public filing of the first financials subject to the Restatement—Hertz’s fiscal year 2011

Form 10-K, which was filed February 27, 2012. Hertz’s Audit Committee identified the need for

the Restatement in early November 2014, and informed shareholders of the need for the

Restatement shortly thereafter. Thus, Hertz identified the need for the Restatement within three

years of the filing of its fiscal year 2011 financials, and well within three years of the filing of its

fiscal year 2012 and 2013 financials.

       70.     And, the Committees’ decision to demand return of Golden Parachutes is also

proper under the 2014 ClawBack Policy.

       71.     Other Contract Damages. In addition, Defendants Frissora and Zimmerman

represented in each of their Separation Agreements, among other things, that they had not




                                                  24
Case 2:19-cv-08927-ES-CLW Document 1 Filed 03/25/19 Page 25 of 37 PageID: 25



“engaged in any conduct that constitutes willful gross neglect or willful gross misconduct with

respect to [their] employment duties with [Hertz] which has resulted or will result in material

economic harm” to Hertz, and that [they] had not “facilitated . . . and ha[ve] no knowledge of,

any financial or accounting improprieties or irregularities.” Those representations were false—

as they had engaged in grossly negligent conduct and knew of accounting improprieties and

irregularities, as described above—and constituted a breach of such contracts.

       72.     Frissora and Zimmerman further “acknowledge[d] and agree[d]” that Hertz

entered into the Separation Agreements “in reliance on th[ose] representations . . . which

constitute terms of th[ese] Agreement[s].”

       73.     Thus, Frissora and Zimmerman are liable to the Company for such amounts as are

a result of their breaches of the Separation Agreements, including but not limited to:

               a.     Legal Fees & Related Expenses: Hertz has incurred significant legal fees

and expenses for the Company’s internal investigation and the cost of responding to the lawsuits

and investigations initiated by the securities plaintiffs, the SEC, the NJUSAO, the New Jersey

Bureau of Securities, and shareholder derivative plaintiffs. Those fees and expenses include but

are not limited to fees and expenses paid to lawyers, experts, consultants, or other agents

retained on their behalf, and attendant costs related thereto, such as document database hosting

fees and maintenance.

               b.     Auditor Review Costs: As a part of Hertz’s internal investigation, Hertz

suffered the burden of significant costs related to their auditor’s subsequent internal review of

the Company’s finances and fees paid to others to further investigate the Company’s finances

and the breakdowns in controls that lead to the Restatement.




                                                25
Case 2:19-cv-08927-ES-CLW Document 1 Filed 03/25/19 Page 26 of 37 PageID: 26



                c.     Heightened Costs of Subsequent Audits: As a result of the Restatement,

Hertz’s independent auditor must conduct significantly more invasive/burdensome audits than it

had in years past.

                d.     Costs of Financing Waivers: As a result of the Restatement, and the

attendant delays in filing the Company’s 2014 fiscal year financials with the SEC, Hertz was in

danger of breaching “timely filer” and other similar covenants in its debts with third-parties. To

avoid breaching its financing arrangements and possibly accelerating the Company’s debts,

Hertz was forced to secure—at significant cost—waivers for any “timely filer” violations.

                e.     Higher-Than-Necessary Taxes: Defendants’ wrongful conduct caused

Hertz to report in excess of $200 million in additional pre-tax income to local, state, and federal

tax assessors. As a result, Defendants’ mismanagement resulted in significantly inflated tax

liabilities for the Company throughout the Restatement Period.

       74.      Outside of these quantifiable damages, the Company has suffered from significant

other costs stemming from the Restatement, including the enormous negative impact Defendants

had on the Company’s market capitalization and the distraction of management’s attention from

running the core business to addressing the Restatement processes and related investigations.

       75.      All told, the costs to the Company resulting from the remediation of the

Restatement matters continue to this day. Defendants’ wrongful conduct and gross negligence

has damaged Hertz in excess of $200 million to-date.

                                      COUNT I

BREACH OF CONTRACT: Enforcement of the 2010 ClawBack Policy to recover incentive-
based compensation from fiscal years 2011, 2012, and 2013 (against all Defendants)

       76.      Plaintiffs repeat and reallege the allegations set forth above, as though fully set

forth herein.



                                                26
Case 2:19-cv-08927-ES-CLW Document 1 Filed 03/25/19 Page 27 of 37 PageID: 27



       77.     The ClawBack Policy adopted by Hertz in 2010 provides that,

               all determinations and decisions made by the Compensation
               Committee pursuant to the provisions of this Compensation
               Recovery Policy shall be final, conclusive and binding on all
               persons, including the Company, its affiliates, its stockholders and
               employees. [Emphasis added.]

       78.     The 2010 ClawBack Policy generally provides that Hertz’s “executive officer[s]”

receiving “any annual incentive, long-term incentive, equity-based award or other performance-

based award . . . shall repay or forfeit . . . any [such compensation] received by him or her if”

four conditions are met:

               a.      “[T]he payment, grant or vesting of such [incentive-based compensation]

was based on the achievement of financial results that were the subject of a restatement . . . as

filed with the Securities and Exchange Commission []”;

               b.      “[T]he need for the restatement was identified within 3 years after the date

of the … filing of the financial results that were subsequently restated”;

               c.      “[T]he Compensation Committee determines in its sole discretion,

exercised in good faith, that the executive officer’s gross negligence, fraud or misconduct caused

or contributed to the need for the restatement[]”; and

               d.      “[T]he Compensation Committee determines in its sole discretion that it is

in the best interests of the Company and its stockholders for the executive officer to repay or

forfeit all or any portion of the [incentive-based compensation].” [Emphasis added.]

       79. The terms of the 2010 ClawBack Policy were made clear in various valid and

enforceable written agreements which were fully performed by Hertz, and pursuant to which

such compensation was awarded to Defendants (that is, certain “Performance Stock Unit”




                                                 27
Case 2:19-cv-08927-ES-CLW Document 1 Filed 03/25/19 Page 28 of 37 PageID: 28



agreements, “Employee Stock Option” agreements, and “Price Vested Stock Unit” agreements),

and were otherwise known, understood, and agreed to by each of the Defendants.

         80. At all relevant times, Defendants were “executive officers” of Hertz subject to the

Company’s 2010 ClawBack Policy (which remained in effect until amended and restated in

2014).

         81.    For the 2011, 2012, and 2013 fiscal years, Defendants each received a substantial

amount of incentive-based compensation covered by the 2010 ClawBack Policy, which covered

incentive-based compensation paid on or after January 1, 2010. In total, Defendants received

more than $70 million in incentive-based pay during this period.

         82.    The Compensation Committee determined in good faith that the incentive-based

compensation received by Defendants for the 2011, 2012, and 2013 fiscal years was “based on

the achievement of financial results that were the subject of” the Company’s July 2015

Restatement.

         83.    Hertz identified “the need for the restatement” in November 2014, which was

“within 3 years after the date of the first public issuance or filing of the financial results that were

subsequently restated,” which first occurred on February 27, 2012.

         84.    Based on Defendants’ misconduct as set forth above, Hertz’s Compensation

Committee “determined in its sole discretion, exercised in good faith, that [Defendants’] gross

negligence . . . or misconduct caused or contributed to the need for the restatement,” which

determination was final, conclusive, and binding on Defendants, and was reflected in a resolution

passed on February 11, 2019.




                                                  28
Case 2:19-cv-08927-ES-CLW Document 1 Filed 03/25/19 Page 29 of 37 PageID: 29



       85.      Likewise, Hertz’s Compensation Committee determined that “it is in the best

interests of the Company and its stockholders for [Defendants] to repay or forfeit all” of their

inventive-based pay from fiscal years 2011, 2012, and 2013. [Emphasis added.]

       86.      On February 13, 2019 counsel for Hertz contacted counsel for each of the

Defendants, informing them of the Compensation Committees’ decision and seeking the prompt

return of their incentive-based compensation from fiscal years 2011, 2012, and 2013.

       87.      Defendants, through their counsel, refused to comply with their obligations under

the 2010 ClawBack Policy.

       88.      Accordingly, Defendants have materially breached their obligations under the

2010 ClawBack Policy, and their various incentive compensation agreements, by failing to remit

their incentive-based compensation from fiscal years 2011, 2012, and 2013.

       89.      As a result of such breaches, Hertz has been damaged, at a minimum, in the

amount of demanded monies they have wrongfully refused to return.

                                      COUNT II

BREACH OF CONTRACT: Enforcement of the 2010 ClawBack Policy to recover incentive-
based compensation in Douglas’ Golden Parachute (against Defendant Douglas)

       90.      Plaintiffs repeat and reallege the allegations set forth above as though fully set

forth herein.

       91.      Douglas was party to a valid, enforceable contract entered into with Hertz upon

Douglas’ anticipated termination from Hertz, namely, Douglas’ Separation Agreement.

       92.      Hertz has performed all of the material conditions, covenants, and promises

required to be performed in accordance with the terms and conditions of Douglas’ Separation

Agreement.




                                                 29
Case 2:19-cv-08927-ES-CLW Document 1 Filed 03/25/19 Page 30 of 37 PageID: 30



       93.     As a part of Douglas’ Separation Agreement, Douglas received certain incentive-

based compensation as a part of her Golden Parachute.

       94.     Hertz’s Compensation Committee determined in its sole discretion, exercised in

good faith, that the incentive-based compensation received by Douglas as part of her Golden

Parachute was “based on the achievement of financial results that were the subject of” the

Company’s July 2015 Restatement of its fiscal year 2011, 2012, and 2013 financials.

       95.     Hertz identified “the need for the restatement” in November 2014 “within 3 years

after the date of the first public issuance or filing of the financial results that were subsequently

restated,” which first occurred on February 27, 2012.

       96.     Based on her misconduct and gross negligence as set forth above, Hertz’s

Compensation Committee “determined in its sole discretion, exercised in good faith, that

[Douglas’] gross negligence . . . or misconduct caused or contributed to the need for the

restatement,” which determination was final, conclusive and binding on Douglas and reflected in

a resolution passed on February 11, 2019.

       97.     The ClawBack demand letter of February 13, 2019, described above, includes the

incentive-based compensation paid prior to February 20, 2014.

       98.     Accordingly, Douglas has also materially breached her obligations under the 2010

ClawBack Policy by failing to remit her incentive-based compensation received through her

Separation Agreement’s Golden Parachute.

       99.     As a result of such breach, Hertz has been damaged, at a minimum, in the amount

of the demanded Golden Parachute monies Douglas has wrongfully refused to return.




                                                 30
Case 2:19-cv-08927-ES-CLW Document 1 Filed 03/25/19 Page 31 of 37 PageID: 31



                                        COUNT III

BREACH OF CONTRACT: Enforcement of 2014 ClawBack Policy to recover incentive-based
compensation in Defendants’ Golden Parachutes (against all Defendants)

       100.       Plaintiffs repeat and reallege the allegations set forth above as though fully set

forth herein.

       101.       As a part of Defendants’ Separation Agreements, Defendants received certain

incentive-based compensation as a part of their Golden Parachutes, which was paid on or after

February 20, 2014.

       102.       Hertz’s Compensation Committee determined in its sole discretion, exercised in

good faith, that certain of the incentive-based compensation received by Defendants through the

Golden Parachutes in their Separation Agreements were “based on the achievement of financial

results that were the subject of” the Company’s July 2015 Restatement.

       103.       Hertz identified “the need for the restatement” in November 2014 “within 3 years

after the date of the first public issuance or filing of the financial results that were subsequently

restated,” which first occurred on February 27, 2012.

       104.       Based on Defendants’ misconduct and gross negligence as set forth above, and on

the ClawBack Policy as amended and restated in 2014, which also applied to Defendants, Hertz’s

Compensation Committee “determined in its sole discretion, exercised in good faith, that

[Defendants’] gross negligence . . . or willful misconduct caused or contributed to the need for

the restatement,” which determination was final, conclusive, and binding on Defendants and

reflected in a resolution passed on February 11, 2019.

       105.       The ClawBack demand letters of February 13, 2019, described above, include the

incentive-based compensation paid subject to the amended and restated ClawBack Policy in

effect in 2014.



                                                  31
Case 2:19-cv-08927-ES-CLW Document 1 Filed 03/25/19 Page 32 of 37 PageID: 32



       106.     Accordingly, Defendants have materially breached their obligations under the

2010 ClawBack Policy, by failing to remit their incentive-based compensation as a part of their

Golden Parachutes, which was paid on or after February 20, 2014.

       107.     As a result of such breaches, Hertz has been damaged, at a minimum, in the

amount of demanded monies they have wrongfully refused to return.

                                      COUNT IV

BREACH OF CONTRACT: Breaches of Separation Agreement Representations (against
Defendants Frissora and Zimmerman)

       108.     Plaintiffs repeat and reallege the allegations set forth above as though fully set

forth herein.

       109.     Frissora and Zimmerman each entered into a valid, enforceable contract with

Hertz, namely, each individual’s Separation Agreement.

       110.     Each Separation Agreement contained certain representations, which were

explicitly incorporated as terms of that Separation Agreement.

       111.     The terms of Frissora’s Separation Agreement are governed by Florida law. The

terms of Zimmerman’s Separation Agreement are governed by Delaware law.

       112.     Hertz has performed all of the material conditions, covenants, and promises to be

performed in accordance with the terms and conditions of the Separation Agreements.

       113.     Frissora and Zimmerman represented in their respective Separation Agreements

that they had not engaged in “willful gross neglect” or “willful gross misconduct.”

       114.     Frissora and Zimmerman further represented in those agreements that they had

not “facilitated … and ha[ve] no knowledge of, any financial or accounting improprieties or

irregularities” within Hertz.




                                                32
Case 2:19-cv-08927-ES-CLW Document 1 Filed 03/25/19 Page 33 of 37 PageID: 33



       115.     Frissora and Zimmerman also therein “acknowledge[d] and agree[d]” that Hertz

had entered into their Separation Agreements “in reliance on the[se] representations,” which

were explicitly incorporated as terms of the Separation Agreements.

       116.     As evidenced by their misconduct described above, Frissora’s and Zimmerman’s

representations were false because they did engage in “willful gross neglect” and/or “willful

gross misconduct” with respect to their employment duties with Hertz, which resulted in material

economic harm to Hertz, and also because they knew of and/or “facilitated . . . financial or

accounting improprieties,” including but not limited to those identified in the Restatement.

       117.     As evidenced by their misconduct described above, Frissora’s and Zimmerman’s

representations were false, as they engaged in “willful gross neglect” and/or “willful gross

misconduct” with respect to their employment duties with Hertz, and “facilitated . . . financial or

accounting improprieties,” including but not limited to those identified in the Restatement, both

of which resulted in material economic harm to Hertz.

       118.     Accordingly, as a result of their misrepresentations made in those contracts,

Frissora and Zimmerman have materially breached their Separation Agreements.

       119.     Hertz has suffered damages in excess of $200 million as a proximate result of

Frissora and Zimmerman’s breaches of their Separation Agreements.

                                            COUNT V

    Declaratory Judgment Denying Advancement of Expenses (against all Defendants)

       120.     Plaintiffs repeat and reallege the allegations set forth above as though fully set

forth herein.

       121.     Each of the Defendants received incentive compensation that was subject to the

ClawBack Policies.



                                                33
Case 2:19-cv-08927-ES-CLW Document 1 Filed 03/25/19 Page 34 of 37 PageID: 34



        122.   That such compensation was subject to the ClawBack Policies was expressly

made clear in various valid and enforceable written agreements, which were fully performed by

Hertz and pursuant to which such compensation was awarded (that is, certain “Performance

Stock Unit” agreements, “Employee Stock Option” agreements, “Price Vested Stock Unit”

agreements, and Separation Agreements), and was otherwise known, understood and agreed to

by each of the Defendants.

        123.   Pursuant to the ClawBack Policies, and resolutions of the Compensation

Committees of Plaintiffs’ Boards of Directors, Plaintiffs have demanded return of certain

incentive compensation awarded to Defendants.

        124.   Each of the Defendants has refused to return the incentive compensation

demanded from him, thereby dishonoring his repayment obligations, in breach of the ClawBack

Policies and the agreements pursuant to which he received such monies.

        125.   The ClawBack Policies expressly provide that the Compensation Committee’s

determination is binding and conclusive, and that Plaintiffs may, to the extent permitted by law,

enforce each Defendant’s repayment obligation thereunder “by reducing any amounts that may

be owing from time-to-time by” them to such employee, “whether as wages, severance, vacation

pay or in the form of any other benefit or for any other reason” (herein, the “ClawBack

Enforcement Provision”).

        126.   Each of the Defendants has made a demand for advancement of expenses,

including legal fees, under Section 6.01 of Article VI of Plaintiffs’ Amended and Restated By-

Laws.




                                               34
Case 2:19-cv-08927-ES-CLW Document 1 Filed 03/25/19 Page 35 of 37 PageID: 35



        127.    Plaintiffs maintain that Defendants are not entitled to indemnification and that in

any event, they are not entitled to advancement of expenses in a contract-based action that they

were compelled to bring against an officer or director.

        128.    Plaintiffs also maintain that, even if the By-Laws’ provision for advancement of

expenses did apply in a contract-based action brought by them against an officer or director,

advancement is inconsistent with, and effectively rendered nugatory here by, the ClawBack

Enforcement Provision, as it expressly permits Plaintiffs to “reduc[e] any amounts that may be

owing from time-to-time by” them to such employee.

        129.    An actual dispute and controversy exists over whether Defendants are entitled to

advancement of expenses.

        130.    Plaintiffs are entitled to a declaratory judgment that Defendants are not entitled to

advancement of expenses.

                                         PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in favor of

Plaintiffs and against Defendants, as follows:

        A.      Awarding compensatory damages to Plaintiffs, jointly and severally, in an

amount to be proven at trial, including amounts equal to Defendants’ ill-gotten incentive pay and

the investigation and remediation costs borne by Plaintiffs as a result of Defendants’ wrongful

conduct, including pre- and post-judgment interest;

        B.      Awarding restitution and disgorgement of Defendants’ ill-gotten incentive pay

and other profits;

        C.      Declaring that Defendants are not entitled to indemnification by Plaintiffs for any

attorney’s fees, costs, and/or any other liability incurred as a result of this litigation;




                                                   35
Case 2:19-cv-08927-ES-CLW Document 1 Filed 03/25/19 Page 36 of 37 PageID: 36



       D.     Declaring that Defendants have no obligation to advance any fees or other

expenses to Plaintiffs and alternatively that Defendants are required to return to Plaintiffs any

and all expenses advanced to them by Plaintiffs;

       E.     Awarding reasonable attorneys’ fees and costs of the suit incurred herein; and

       F.     Such other and further relief, whether in law or at equity, as this Court deems just

and proper.

                                          JURY DEMAND

       Plaintiffs hereby demand a trial by jury of all issues properly triable thereby.


Dated: March 25, 2019                                Respectfully submitted,

                                                     GORDON & REES LLP


                                               By: s/Douglas E. Motzenbecker
                                                   Douglas E. Motzenbecker
                                                   18 Columbia Turnpike - Suite 220
                                                   Florham Park, New Jersey 07932
                                                   973-549-2500 (main)
                                                   973-549-2514 (direct)
                                                   862-432-2678 (mobile)
                                                   973-377-1911 (fax)
                                                   dmotzenbecker@grsm.com

                                                     Herbert Beigel
                                                     Law Offices of Herbert Beigel
                                                     5641 N. Chieftan Trail
                                                     Tucson, Arizona 85750
                                                     520-825-1995
                                                     520-869-5836 (mobile)
                                                     520-844-6215 (fax)
                                                     hbeigel@me.com
                                                     Pro hac vice application to be filed




                                                36
Case 2:19-cv-08927-ES-CLW Document 1 Filed 03/25/19 Page 37 of 37 PageID: 37



                                          Robert Viducich
                                          Law Office of Robert R. Viducich
                                          40 Wall Street - 28th Floor
                                          New York, New York 10005
                                          Tel: (212) 400-7135
                                          rviducich@rrvlaw.com
                                          Pro hac vice application to be filed

                                          Attorneys for Plaintiffs




                                     37
